t c summary opinion united_states tax_court john l and myrna l parsley petitioners v commissioner of internal revenue respondent docket no 17864-09s filed date john l and myrna l parsley pro_se archana ravindranath for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the parties agree that petitioners are entitled to deduct the car and truck expenses claimed on their respective schedules c profit or loss from business the parties also agree that petitioners are not entitled to deduct other expenses of dollar_figure on schedule e supplemental income and loss petitioners failed to offer any evidence or argument to contest respondent’s adjustments to their deduction for personal exemptions and their itemized_deductions thus petitioners are deemed to have conceded these issues see eg 100_tc_367 96_tc_226 91_tc_524 ndollar_figure the issues remaining for decision are whether petitioners properly reported their capital_gain income for the year and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in ohio when the petition was filed background myrna l parsley petitioner has been a real_estate agent for more that years petitioner in or took classes to learn about sec_1031 involving so-called like-kind_exchanges she takes continuing education courses to maintain her real_estate license and is a member of various real_estate_professional associations petitioner married her current husband petitioner john parsley in he is also in the real_estate business petitioner’s ex-husband joseph benedict benedict was a real_estate broker while married to petitioner benedict purchased commercial property on agler road the property in his name only in date petitioner learned of the purchase in after petitioner confronted benedict with her discovery he deeded to her an undivided_interest in the property as a tenant in common at that time petitioner was not engaged in the sale of commercial property in date petitioner and benedict divorced as part of the divorce settlement benedict was ordered to deed to petitioner his remaining ownership_interest in the property making her sole owner of the property in date the state court caused benedict to issue a quitclaim_deed to petitioner for the property petitioners sold the property in date for dollar_figure petitioners reported a capital_gain of dollar_figure from the sale on their federal_income_tax return petitioners calculated their gain using a basis of dollar_figure benedict purchased the property for dollar_figure respondent computed a capital_gain on the sale of dollar_figure the record does not reflect the extent to which depreciation affects the parties’ calculations of basis and gain discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent capital_gain income petitioners argue that they relied on their tax adviser in reporting the tax_attributes of the property petitioner testified that in her adviser asked her what her cost_basis in the property was and she told him she did not know according to petitioner the adviser told her that the regulations allowed her to use the then fair_market_value fmv of the building about dollar_figure as the basis for depreciating the property petitioner further testified that the adviser cautioned her to use the fmv as her basis in the property if she were to sell it the tax adviser who prepared the return was not the same tax adviser who gave petitioner the advice on the proper basis for depreciating and selling the property petitioners told the new adviser that their basis in the property was the approximately dollar_figure on which they had been taking depreciation in response to a question from respondent petitioner testified that during the period through she never called the county auditor’s office to determine benedict’s actual cost_basis in the property benedict deeded undivided interests in the property to petitioner and himself as tenants in common in absent evidence to the contrary petitioner and benedict then became owners of equal undivided interests in the property see bryan v looker n e 2d ohio ct app spector v giunta n e 2d ohio ct app generally a taxpayer’s basis in property is the cost of the property sec_1012 benedict’s cost_basis in the property was dollar_figure transfers of property between an individual and a spouse however are treated as gifts and the basis of the transferee in the gifted property is the same as the adjusted_basis of the transferor sec_1041 and b there is no evidence in the record to show that the adjusted_basis of the property was different from its cost_basis see sec_1016 after the transfer in the two cotenants petitioner and benedict held the property with a total basis of dollar_figure there was a subsequent transfer of the property between the cotenants as part of the divorce settlement benedict was required to deed to petitioner his remaining ownership_interest in the property petitioner testified that although ordered in to make the transfer benedict did not provide her with a deed for the property in her name until date sec_1041 and b provides that a transfer to a former spouse incident to their divorce is also treated as though the transferee has received a gift but the transfer must occur within year after the date of the cessation of the marriage or must be related to the cessation of the marriage sec_1041 the court finds that the transfer of benedict’s undivided_interest in the property to petitioner was related to the cessation of their marriage upon that transfer petitioner’s basis in the property was that of the two undivided interests benedict’s total adjusted_basis in the property see sec_1041 and b the only relevant evidence in the record points to a total basis in the property of dollar_figure lacking any evidence of depreciation or capital improvements to the property before its transfer in we conclude petitioner’s adjusted_basis was at most dollar_figure and not the then fmv of the property see sec_167 sec_1011 the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property sec_1001 by using the larger amount fmv as their adjusted_basis petitioners improperly diminished their gain respondent’s determination on this issue is sustained accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for petitioners underpaid a portion of their income_tax due to negligence or intentional_disregard_of_rules_and_regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion higbee v commissioner supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners have a substantial_understatement_of_income_tax for since the understatement amount will exceed the greater of percent of the tax required to be shown on the return or dollar_figure petitioners also failed to substantiate items properly claimed itemized_deductions and business_expenses to which they were not entitled and failed to report a portion of their income from capital_gain the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate the accuracy-related_penalty will apply unless petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer petitioner’s experience knowledge and education strongly suggest that she either knew or should have known that the basis on which petitioners computed their gain from the sale of the property in was inflated and the court is convinced that petitioners by the use of the tools of their profession could have determined the correct basis from which to compute their gain for petitioners offered no explanation to the court for the other adjustments to expenses and deductions petitioners did not show that their underreporting of income and overreporting of deductions were actions taken with reasonable_cause and in good_faith respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
